Citation Nr: 1032619	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a compensable evaluation for postoperative 
right hammertoe deformity of toes two through five prior to June 
27, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative right hammertoe deformity of toes two through five 
from June 27, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to November 
29, 1968.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a February 2007 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
granted a 10 percent rating for right wrist fracture residuals 
and denied a compensable evaluation for postoperative right 
hammertoe deformity of toes two through five.  

A Board decision in June 2009 denied an increased evaluation for 
right wrist fracture residuals.  The issue of entitlement to an 
increased rating for postoperative right hammertoes two through 
five was remanded for further development.  Following VA 
examination in June 2009, the zero percent rating for hammertoes 
was increased to 10 percent, effective from June 27, 2009.

The case has been returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  Prior to June 27, 2009, service-connected postoperative 
hammertoe deformity of the right foot encompassing toes two 
through five, was manifested by full extension, a dangling right 
fifth toe that lacked stability, well-healed scars, normal skin 
color and temperature, a small callus of the fifth toe, well 
healed scars, and complaints of pain, and was described as mild.  

2.  Subsequent to June 27, 2009, postoperative hammertoe 
deformity of the right foot was manifested by hyperkeratosis of 
the fifth metatarsal head, barely visible scars, a short fifth 
toe, absent proximal phalanx, and complaints of pain, and was 
described as minimal residuals.  

3.  The Veteran is currently in receipt of the maximum schedular 
rating for hammertoes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
postoperative right hammertoe deformity of toes two through five 
prior to June 27, 2009 have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5282 (2010)

2.  The criteria for an evaluation in excess of 10 percent for 
postoperative hammertoe deformity of the second through fifth 
toes of the right foot from June 27, 2998 have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & ); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5282 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with his 
service-connected postoperative right foot hammertoes are more 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For an increased compensation issue, 38 U.S.C.A. 
§ 5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim, the claimant must provide 
or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by a letter dated in November 
2006, followed by correspondence in May 2008 and June 2009 that 
addressed the required notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  Notice regarding the effective date elements of the 
claim was sent to the Veteran in May 2008. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board 
may proceed to decide the appeal.

The Board finds that the necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Private clinical records have been associated with the 
claims folder and have been thoroughly reviewed.  The Veteran was 
afforded VA compensation and pension examinations in January and 
June 2007, following receipt of his claim.  The case was remanded 
for further development, to include another VA compensation 
examination in June 2009.  Both examinations are determined to be 
adequate for rating purposes.  The evidence in the claims folder, 
including the appellant's statements, has been carefully 
considered.  Neither he nor his representative has indicated that 
there is any outstanding evidence that has not been received or 
considered.  The Board is not aware of the existence of any 
additional relevant evidence that has not been obtained.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. See 
38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(2002).  As such, the claim is ready to be considered on the 
merits.

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4 (2010).  The Board attempts to determine the 
extent to which the Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life and is based, as far as practicable, on 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.10 (2010).  

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine if 
the assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted. See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).  We conclude that the 
disability has not changed and a uniform evaluation is warranted.

The Veteran's service-connected right foot hammertoe deformity is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5282 which 
provides that unilateral hammertoe of all toes, without claw 
foot, warrants a 10 percent rating.  A single toe warrants a zero 
percent rating. Id.

The Board has considered whether a higher disability evaluation 
may be assigned under any other diagnostic criteria for rating 
disabilities of the foot.  In this regard, 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010) provides ratings for other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to Diagnostic 
Code 5284 provides that foot injuries with actual loss of use of 
the foot are to be rated 40 percent disabling. Id.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.3 
(2010).

Factual Background

A claim for an increased rating for service-connected right foot 
disability was received in September 2006.  

A VA examination was conducted in January 2007.  History was 
provided to the effect that the Veteran was given no special 
shoes or inserts in the military for his feet.  It was reported 
that he blamed the boots he wore for causing hammertoes of the 
right foot.  It was noted that he had initially had surgery on 
the right fifth toe.  The appellant stated that the second 
through fourth toes had also become hammertoes for which surgery 
had also been performed.  He said that that surgeries had 
alleviated his symptoms.  

The Veteran related that he currently had pain would come and go 
in all of his toes and was increased with walking which caused 
flare-ups.  It was noted that he had developed a callus on the 
bottom of the right fifth metatarsal.  The appellant wore no 
special shoes or inserts and used no canes or crutches.  His feet 
did not swell or become numb.  It was reported that he had no 
additional limitations with flare-ups of pain, and that the 
condition did not interfere with daily activities, especially 
increased walking.  It was noted that he had no occupation.

On examination of the right foot, the right fifth toe was 
observed to dangle with no stability.  The second through fourth 
toes had full extension from zero to 20 degrees of flexion.  
Active range of motion did not produce any weakness, fatigue or 
incoordination.  There was no additional loss of range of motion 
with repetitive movement.  There was an approximately "3/4 
diameter" hard callus on the bottom of the fifth metatarsal.  
Following examination, a pertinent assessment of hammertoes, two 
though five, with chronic pain was rendered.  

When examined for VA compensation purposes in June 2007, it was 
noted that the appellant was post hammertoe reconstructive 
procedure on toes two through five in 1979.  He complained 
primarily of a callus on the dorsum of the proximal 
interphalangeal joint of the fourth toe.  He stated that he 
experienced pain in the small joints of toes two through five 
that was mechanical in nature that was aggravated by prolonged 
walking or standing.  The appellant related that pain was eight 
on a 10 scale in intensity.  He denied any flare-up pain 
symptoms.  He said that he could not wear narrow fashionable 
shoes because of his toes.  The Veteran related that he tended to 
avoid activities that required prolonged walking or standing due 
to bilateral foot and toe pain.  He stated that his ability to 
walk or stand was currently limited to lengths of 15 to 20 
minutes or less before he had to sit down due to pain.  It was 
noted that he had been retired from the Post Office for five 
years.  

On physical examination of the right foot, the Veteran was 
observed to walk freely and briskly without antalgic gait.  He 
was wearing "shelf shoes" and used no cane brace, splint, 
orthotic plantar support or similar device.  There was a 30-
degree hallux valgus deformity of the first metatarsalphalangeal 
joint.  There were mild hammertoe deformities of the second 
through fifth toes.  There were barely visible 1.5 to 2 
centimeter-length dorsal incision scars overlying the proximal 
interphalangeal and metatarsalphalangeal joints of toes two 
through five.  These were all barely visible, well healed and 
without signs of inflammation, infection, depression or keloid 
formation.  There was an 8X4 millimeter hard corn over the dorsal 
apex of the fourth proximal interphalangeal joint.  The first 
metatarsalphalangeal joint was arthritic in appearance but 
nontender.  The appellant had normal skin color and temperature 
of the foot.  There was no evidence of skin breakdown, erosion or 
ulceration.  The Achilles tendon was intact, nontender and of 
normal alignment.  There was eight degrees of valgus angulation 
of the os calcis relative to the long axis of the tibia.  Range 
of motion of the first metacarpophalangeal joint was dorsiflexion 
from zero to 50 degrees, and planter flexion from zero to 10 
degrees, both pre and post repetitive motion.  Ankle planter 
flexion, dorsiflexion, inversion, and eversion were from zero to 
26, zero to 20, zero to 30 and zero to 15 degrees, respectively, 
all pre and post repetitive motion.  The examiner stated that 
there was no apparent pain, weakness, fatigability, or loss of 
coordination during or following three repetitions on range of 
motion.  

An X-ray of the feet revealed findings primarily related to the 
both great toes including hallux valgus deformity and 
degenerative changes.  It was noted that the other joints were 
free of significant arthritic changes.  The longitudinal arches 
of both feet were somewhat flat.  There was a small calcaneal 
spur at the insertion of the Achilles tendon of the right 
calcaneus.  Following examination, assessments were rendered of 
right foot hallux valgus deformity, asymptomatic, and mild 
hammertoe deformities of toes two through five, status post 
reconstructive procedure, 1979.  

Pursuant to Board remand, the Veteran was afforded a VA 
examination of the feet in June 2009.  The Veteran related that 
he experienced daily bilateral foot pain that was 8-9 on a ten 
scale of intensity with longitudinal plantar arch and distal 
metatarsal pain.  He stated that he experienced similar flare-ups 
of pain symptoms of 10/10 approximately three to four times a 
month associated with prolonged walking or standing which could 
last for several hours at a time.  The Veteran related that his 
current walking and standing weight bearing tolerance was limited 
to half an hour to 45 minutes primarily due to chronic bilateral 
plantar arch pain symptoms.  He said that he could no longer 
complete any sort of routine yard, household of vehicle 
maintenance or repair tasks that required any sort of prolonged 
walking or standing.  The Veteran denied using arch and 
medication and stated that he had had no further surgery. 

On physical examination, the Veteran was observed to walk freely 
and briskly without antalgic gait.  He was wearing shelf shoes 
and used no arch support or other orthotic device.  His shoes 
appeared to be in good repair without abnormal wear.  The 
appellant had a 40-degree hallux valgus deformity with tender 
first metatarsalphalangeal joint.  There were residual dorsal 
surgical incision scars of the second, third, and fourth 
interdigital areas.  The scars were well-healed, barely visible 
and without signs of inflammation, infection, depression or 
keloid formation.  The proximal phalanx appeared to be absent.  
The fifth toe was short.  There was a 15-millimeter in diameter 
hyperkeratosis of the lateral fifth metatarsal head with no 
erosions.  Bilateral longitudinal and transverse planter arches 
were depressed and tender to palpation.  Neurovascular status was 
within normal limits.  Sensation to light touch was intact for 
all dermatomes.  Motor strength was 5/5 without muscle atrophy 
for all myotomes of the feet.  

The ankle joint appeared to be minimally arthritic without 
effusion or ligamentous laxity.  There was tenderness over the 
Achilles tendon at the calcaneal insertion.  The Achilles tendon 
was intact and of normal alignment.  There was six degrees of 
valgus angulation of the os calcis in relation to the long axis 
of the tibia.  No fixed or flexible hind, mid or forefoot 
deformity or abnormal motion was observed other than that 
described.  There was no evidence of abnormal weightbearing.  The 
Veteran was noted to have hammertoe deformity of the second 
through fifth toes with minimal residuals.  Range of motion 
findings were essentially the same as those reported on previous 
examination.  It was reported that there was no apparent 
weakness, fatigability or loss of coordination during or 
following three repetitions of range of motion in any plane.  An 
X-ray of the feet disclosed 40 degrees of hallux thrombus 
deformity of the right great toe with moderate degenerative joint 
disease of the first metatarsalphalangeal joint.  Mild pes planus 
and bilateral calcaneal enthesopathy were noted.  No fracture or 
other abnormality was observed.  The X-ray obtained in 2007 was 
reviewed.  Following examination, assessments of right foot pes 
planus, plantar fasciitis, mild, status post hammertoe surgery, 
1967 and 1979, no complication or sequelae, hallux valgus, 
moderate, and first metatarsalphalangeal degenerative joint 
disease were rendered.  

Legal Analysis

The Board points out that service connection is only in effect 
for postoperative right hammertoe deformity of toes two through 
five.  However, in a two signature rating decision of November 
2009, the AOJ, based upon the hallux valgus deformity determined 
that the great toe was malaligned.  Oddly, the AOJ continued the 
classification of hammertoes 2 through 5.  By implication of the 
rating decision, the 5th toe is now part of the service-connected 
hammertoe deformity.

1.  Entitlement to a compensable evaluation for right hammertoe 
deformity prior to June 27, 2009.

Initially, the Board notes that there was a Remand in this case.  
The AOJ assigned an increased evaluation as of the date of a VA 
examination.  As part of the Board review, we must determine if 
there is a more thorough examination, change in status or if the 
Veteran magically became worse on the day of a VA examination.  
Here, the Veteran did not become worse on the day of an 
examination. 

The record reflects that when the Veteran was examined for VA 
compensation and pension purposes in January and June 2007, it 
was noted that he complained of pain in the small joints of the 
second through fourth toes, as well as pain associated with a 
callus formation on the dorsum of the fifth toe.  He stated that 
hammertoe deformity interfered to some extent with daily 
activities, especially walking.  The examiner in January 2007 
described a dangling right fifth toe that lacked all stability 
and noted that the Veteran had chronic pain.  The June 2007 
examiner noted the appellant's complaints of pain and depicted 
hammertoe deformity as mild.  The examiner specifically noted the 
presence of a hallux valgus deformity.

The Board notes that the Veteran has multiple other nonservice-
connected disorders of the right foot that might impact on right 
foot function to a significant extent.  However, he has 
maintained throughout the appeal that he has pain related to 
right hammertoe deformity.  The Veteran is competent to report 
symptoms such as pain and functional impairment, and these 
statements must be weighed against the other evidence of record. 
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The 2007 and 2009 examination reports indicate that the 
appellant has consistently reported pain related to hammertoes on 
each occasion he has been examined.  The Board also notes that 
although not all of the toes of the right foot are affected by 
hammertoe deformity, only the great toe is lacking.  However, the 
AOJ has now considered the great toe as indicating malalignment.  

The Board would also point out that the findings on VA 
examinations in 2007 do not significantly differ from those 
obtained in 2009 on which he was awarded a 10 percent disability 
evaluation.  Under the circumstances, the Board finds that the 
disability picture more nearly approximates the criteria for a 10 
percent rating for right hammertoe deformity.  Therefore, 
resolving the benefit of the doubt in favor of the Veteran, a 10 
percent rating for right hammertoe deformity prior to June 27, 
2009 is granted.

Stated differently, the appellant did not become worse on the day 
of the more recent VA examination.  The malalignment of the great 
toe was equally present in 2007.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right hammertoe deformity from June 27, 2009.

The Board points out that the Veteran is now in receipt of the 
maximum schedular rating for hammertoe deformity under Diagnostic 
Code 5282.  There is no evidence of claw foot for which a higher 
disability evaluation might be considered.  Consequently, even if 
the Board were to consider the provisions of Diagnostic Code 5284 
for foot injury, the service-connected hammertoe deformity is not 
productive of moderately severe injury for which a higher rating 
might be warranted.  The Board thus finds that 10 percent rating 
currently in effect adequately contemplate any and all disability 
associated with hammertoe deformity of the toes two through five 
of the right foot.  

The Board is required to consider the effect of pain and weakness 
when rating a service-connected musculoskeletal disability. 38 
C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
However, the Court of Appeals for Veterans Claims (Court) has 
held that if a claimant is already receiving the maximum 
disability rating available for a particular rating code, as 
here, it is not unnecessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Moreover, the Court has also held that 
where a diagnostic code is not predicated on limited range of 
motion alone, such as Diagnostic Code 5282, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Finally, the Board has also considered whether a higher rating 
for right foot hammertoe deformity is warranted on an 
extraschedular basis.  The potential application of 38 C.F.R. 
§ 3.321(b) (1) (2010) has been considered.  However, the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of hospitalization.  
In fact, the rating assigned is precisely that contemplated for 
this disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board concludes that the Veteran has not demonstrated such a 
degree of disability so as to render impractical the application 
of the regular rating schedule standards.  In the absence of such 
factors, the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In summary, after a thorough review of all evidence, the Board 
finds that the preponderance of the evidence is against the claim 
for a higher rating for postoperative right hammertoe deformity 
of toes two through five from June 27, 2009.  As such, the 
benefit of the doubt doctrine is not applicable and the claim is 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54- 56 (1990). 

Lastly, the Board notes that there are post-operative scars.  
However, there is no lay or medical evidence that the scars are 
painful, tender or that there is any functional impairment 
associated with the scars.  Rather, the scars were described as 
barely visible and well healed.  As such, a separate rating is 
not warranted for the scars.




ORDER

A 10 percent rating for postoperative right hammertoe deformity 
of toes two through five prior to June 27, 2009 is granted 
subject to controlling regulations governing the payment of 
monetary awards.

An evaluation in excess of 10 percent for postoperative right 
hammertoe deformity of toes two through five from June 27, 2009 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


